DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species C in the reply filed on October 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A and B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the drainage tube" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, this phrase is being interpreted as the same structure as the “draining tube” recited in Claim 8. 
Claim 10 recites the limitation "the drainage tube" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, this phrase is being interpreted as the same structure as the “draining tube” recited in Claim 8.

Claim 15 recites the limitation "the lower constriction" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, this phrase is being interpreted to mean “the local constriction”.
Claim 20 recites the limitation "the elastic member" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, this phrase is being interpreted to mean “the elastic membrane”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-4, 6-9, 14-15, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dos Santos (US 20130150775 A1).
Regarding Claim 1, Dos Santos discloses a device (IOP control system 200 implantable in an eye of a patient for the treatment of glaucoma, Figs 2, 4 ¶[0021]) for the treatment of excess fluid pressure within an eye, the device comprising:
a housing shell (housing 516, Fig 4 ¶[0038]) configured to be implanted beneath a conjunctiva (the housing is sized for implantation into the eye of the patient ¶[0008], and would thus be implanted beneath the conjunctiva), 
the housing shell having a first end (entrance port 518, Fig. 4 ¶[0038]) configured for fluid communication with an anterior chamber of the eye (The entrance port 518 connects to the drainage tube 330 and is configured to receive aqueous humor flowing from the drainage tube 330 ¶[0038]), 
a second end (exit port 520, Fig 4 ¶[0038]) configured for fluid communication with a space beneath tissue of the eye (the exit port 520 permits fluid to exit the housing 516 for release at the drainage site 360, Fig 4 ¶[0038), and defining a cavity (flow control chamber 530 and fluid flow passageway 524 extend between entrance port 518 and exit port 520, Fig 4 ¶[0038]) between the first end and the second end;
an elastic membrane (flexible multilayer membrane 510, Fig. 4 ¶[0010) disposed within the cavity (the flow control chamber 530 is sealed closed and separated from the fluid flow passageway 524 by the multilayer membrane 510, Fig 4 ¶[0039] to divide the cavity into a sealed cavity (flow control chamber 350, Fig 4) and a fluidic channel (fluid flow passageway 524 extends between entrance port 518 and exit port 520, Fig 4 ¶[0038]) that permits a flow of fluid from the first end to the second end;
and a local constriction (see annotated image 1 below) disposed within a portion of the cavity of the housing shell to reduce an area of the cavity (local constriction shown in annotated image 1 reduces an area of the cavity and thus increases fluidic resistance to flow) that forms the fluidic channel (524, Fig 4) to increase fluidic resistance of the flow of fluid through the fluidic channel adjacent the local constriction, wherein the elastic membrane (membrane 510 may displace to affect fluid flow through passageway 524, Fig 4 ¶[0040]) is configured to deform to change a volume of the fluidic channel responsive to pressure fluctuations between the first and second ends (when IOP is high, the valve system 230 may operate to permit increased flow through the drainage tube, and when IOP is low, the valve system 230 may operate to decrease the flow through the drainage tube ¶[0036] Valve system 230 refers to all structures contained in membrane valve 500, which contains membrane 510, flow passageway 524, local constriction, entrance port 518, and exit port 520  Fig. 4), thereby varying the fluidic resistance of the flow of fluid through the fluidic channel.

    PNG
    media_image1.png
    391
    594
    media_image1.png
    Greyscale

Regarding Claim 3, Dos Santos discloses that the housing shell (housing 516, Fig. 4) is configured to be implanted under a scleral flap (the housing is sized for implantation into the eye of the patient and therefore can be implanted under a scleral flap ¶[0008]).
Regarding Claim 4, Dos Santos discloses that an outer surface of the housing shell comprises a cylindrical shape (the valve system 230 may form a part of the drainage tube 330 ¶[0035], and the flow control chamber 530 may be disposed to form a circular or cylindrical chamber with the membrane 510 secured along the diameter ¶[0044]). 
	Regarding Claim 6, Dos Santos discloses that the first end (518, Fig 4) of the housing shell (516, Fig 4) comprises an inlet connector (entrance port 518 connects to drainage tube 330, Fig 4 ¶[0038]), and the second end (520, Fig 4) of the housing shell comprises an outlet connector (exit port 520 permits fluid to exit the housing 516 for release at the drainage site 360, Fig 4 ¶[0038]).
	Regarding Claim 7, Dos Santos discloses a nozzle (drainage tube 330, Fig 4) having an outlet end (portion of 330 adjacent entrance port 518, Fig 4) coupled to the inlet connector, and an inlet end (portion of drainage tube 330 in the anterior chamber 350, Fig 4 ¶[0029]) configured to pass through a wall of the eye to communicate with the anterior chamber of the eye (the drainage tube 330 drains aqueous humor from the anterior chamber 350 of the eye, Fig 4 ¶[0029]. The drainage tube must pass through a wall of the eye in order to drain aqueous humor from the anterior chamber.)
	Regarding Claim 8, Dos Santos discloses a draining tube (Fig 4 shows a tube extending from exit port 520 to drainage site 360 ¶[0028][0035]) having a proximal end (portion of tube connected to 520, Fig 4) coupled to the outlet connector (520, Fig 4), and a distal region (portion of tube at drainage site 360, Fig 4) configured to be disposed within the space beneath the tissue of the eye (The drainage site 360 may be in a subconjunctival space, a suprachoroidal space, a subscleral space, a supraciliary space, Schlemm's canal, a collector channel, an episcleral vein, and a uveo-scleral pathway, among other locations in the eye ¶[0028]).
	Regarding Claim 9, Dos Santos discloses that the distal region (portion of tube at drainage site 360, Fig 4) of the drainage tube comprises one or more drainage holes (fluid drains to drainage site 360, which necessarily includes at least one drainage hole, Fig 4 ¶[0038]).
	Regarding Claim 14, Dos Santos discloses that the second end (520, Fig 4) is configured for fluid communication with a space beneath the conjunctiva or a rear space of the eye such as an orbital fat space (The drainage site 360 may be in a subconjunctival space, a suprachoroidal space, a subscleral space, a supraciliary space, Schlemm's canal, a collector channel, an episcleral vein, and a uveo-scleral pathway, among other locations in the eye ¶[0028]), such that the second end of the housing shell permits drainage into the space beneath the conjunctiva or the rear space of the eye (520 permits drainage to the drainage site 360 via tube shown in Fig 4 ¶[0028]).
	Regarding Claim 15, Dos Santos discloses that the lower constriction (local constriction, see annotated image 1 above, Fig 4) forms a lower surface of the fluidic channel (fluid flow passageway 524 must pass between local constriction and membrane 510, Fig 4), and wherein the elastic membrane (510, Fig 4) forms an upper surface of the fluidic channel.
Regarding Claim 19, Dos Santos discloses that the local constriction (see annotated image 1 above) causes the flow of fluid to flow from the first end (518, Fig 4) having first flow area (first flow area is the portion flowing through drainage tube 330 into entrance port 518, Fig 4), through the fluidic channel having a second flow area (portion of the fluid flow passageway 524 between local constriction and membrane 510, shown in Fig 4 to be smaller than the first flow area) smaller than the first flow area, and exit through the second end (520, Fig 4) having a third flow area (portion of the flow channel exiting at exit port 520, having a greater area than the constricted flow area between local constriction and membrane 510, Fig 4) greater than the second flow area.
Regarding Claim 22, Dos Santos discloses that an elasticity of the elastic membrane (510, Fig 4) is selected (the method includes modifying the amount of drainage through the implantable device in response to a flow control pressure acting on the multilayer membrane by deflecting the membrane to increase or decrease the size of the fluid flow passageway in the membrane valve ¶[0010]).to establish a balance between an external pressure (pressure at drainage site 360, measured by sensor P4, Fig 4 ¶[0027]) at the second end and an internal pressure of the eye (pressure in anterior chamber of the eye 350, measured by sensor P1 ¶[0027]) at the first end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos in view of Ahmed (US 20170348151 A1).
Regarding Claim 2, Dos Santos is silent whether the housing shell has a radius of curvature selected to accommodate a radius of curvature of the eye.
Ahmed teaches an intraocular drainage device, thus from the same field of endeavor,  wherein the housing shell (main body 102, Fig 3) has a radius of curvature (bottom plate 200 and the bottom surface of main body 102 may form a bottom concave surface 310 for device 100 having a shape configured to conform to the convex shape of the sclera of the patient's eye ¶[0056]) selected to accommodate a radius of curvature of the eye to conform to the convex shape of the sclera and to the concave shape of the interior of the conjunctiva (¶[0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dos Santos so that the housing shell has a radius of curvature selected to accommodate a radius of curvature of the eye so that the housing conforms to the convex shape of the sclera and to the concave shape of the interior or the conjunctiva (as motivated by Ahmed ¶[0056]). Conforming to the curvature of the eye would reduce irritation to surrounding tissues when the eye moves.
Regarding Claim 5, Dos Santos further discloses that the housing shell (516, Fig 4) is configured to be implanted above a sclera (the housing is sized for implantation into the eye of the patient ¶[0008]).
Dos Santos is silent whether the device further comprises a protective patch configured to protect a conjunctival layer from device-induced erosion, wherein the protective patch is positioned above the housing shell.
Ahmed teaches a protective patch (a patch graft can be used to cover the device ¶[0061]) configured to protect a conjunctival layer from device-induced erosion (to protect the conjunctiva ¶[0061]), wherein the protective patch is positioned above the housing shell (patch covers tube 106 of device 100, Fig 4 ¶[0061).
Therefore, it would have been obvious to modify the housing shell of Dos Santos to further comprise a protective patch configured to protect a conjunctival layer from device-induced erosion, wherein the protective patch is positioned above the housing shell as taught by Ahmed to protect the conjunctiva (as motivated by Ahmed ¶[0061]).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos in view of Baerveldt (US 20100114006 A1).
	Regarding Claim 10, Dos Santos is silent regarding a diffuser plate having a groove configured to receive a portion of the distal region of the drainage tube, the diffuser plate configured to be disposed beneath the tissue of the eye.
Baerveldt teaches a glaucoma drainage shunt, thus from the same field of endeavor, with a diffuser plate (plate 40, Fig 3A) having a groove (drainage tube 46 connects to the plate 40 via a small hole formed in the ridge 54, Fig 3A) configured to receive a portion of the distal region of the drainage tube (outflow end 50 of the drainage tube 46 attaches to the plate 40, Fig 3A, ¶[0029]), the diffuser plate configured to be disposed beneath the tissue of the eye (invention is positioned within the tissue of an eye 12 ¶[0025]) so that the plate acts as a permanent bleb controlling stent to inhibit the tendency of the body to heal itself which would eliminate the bleb (¶[0040]).
	Therefore, it would have been obvious to modify the device of Dos Santos to have a diffuser plate having a groove configured to receive a portion of the distal region of the drainage tube, the diffuser plate configured to be disposed beneath the tissue of the eye as taught by Baerveldt causing the plate to act as a permanent bleb controlling stent to inhibit the tendency of the body to heal itself which would eliminate the bleb (as motivated by Baerveldt ¶[0040]).
	Regarding Claim 11, Dos Santos is silent whether the diffuser plate is a Seton tube.
	Baerveldt teaches that the diffuser plate (plate 40, Fig 3A) is a Seton tube (The glaucoma shunt 10 comprises a pliable plate 40, also referred to as a pliable seton in the ophthalmic field ¶[0027]) so that the plate 40 conforms to the sclera 14 and connects to a discharge or drainage tube 46 that extends into the anterior chamber 30 of the eye 12. (¶[0027])
	Therefore, it would have been obvious to modify the device of Dos Santos so that the diffuser plate is a Seton tube as taught by Baerveldt so that the plate 40 conforms to the sclera 14 and connects to a discharge or drainage tube 46 that extends into the anterior chamber 30 of the eye 12. (as motivated by Baerveldt ¶[0027]).
	Regarding Claim 12, Dos Santos is silent whether a diffuser plate is coupled to the outlet connector, the diffuser plate configured to be disposed beneath the tissue of the eye.
	Baerveldt teaches that a diffuser plate (plate 40, Fig 3A) is coupled to the outlet connector (outflow end 50 of drainage tube 46 attaches to the plate 40, Fig 3A ¶ [0029]), the diffuser plate configured to be disposed beneath the tissue of the eye (invention is positioned within the tissue of an eye 12 ¶[0025]) so that the plate acts as a permanent bleb controlling stent to inhibit the tendency of the body to heal itself which would eliminate the bleb (¶[0040]).
	Therefore, it would have been obvious to modify the device of Dos Santos so that a diffuser plate is coupled to the outlet connector, the diffuser plate configured to be disposed beneath the tissue of the eye causing the plate to act as a permanent bleb controlling stent to inhibit the tendency of the body to heal itself which would eliminate the bleb (¶[0040]).
	Regarding Claim 13, Dos Santos discloses the housing shell (516, Fig 4), but is silent whether the housing shell is disposed within the diffuser plate.
	Baerveldt teaches the diffuser plate (plate 40, Fig 3A) but does not specifically teach that the housing shell is disposed within. 
	However, the housing shell of Dos Santos forms a part of the drainage tube (¶[0035]), and the diffuser plate taught by Baerveldt has a drainage tube disposed within itself (outflow end 50 of drainage tube 46 attaches to the plate 40, Fig 3A ¶ [0029]). Thus, the combination of Dos Santos and Baerveldt would necessarily result in the housing shell being disposed within the diffuser plate, creating a device with less surface area which would decrease tissue irritation of the patient.
	Therefore, it would have been obvious to modify the housing shell of Dos Santos to be disposed within the diffuser plate as taught by Baerveldt, resulting in a device with less surface area, decreasing tissue irritation of the patient.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos in view of Hammond (US 20060175357 A1).
Regarding Claim 20, Dos Santos is silent the elastic member comprises a tube, and wherein the local constriction is disposed within the tube and coupled to at least a portion of an inner surface of the tube, thereby defining the fluidic channel between a remaining portion of the inner surface of the tube and the local constriction. 
Hammond teaches a valve, thus from a similar field of endeavor, wherein the elastic member (flexible member 2, Fig 2) comprises a tube (the flexible member preferably comprises a sleeve advantageously made of an elastomeric material ¶[0006]) and wherein the local constriction (see annotated image 2) is disposed within the tube and coupled to at least a portion of an inner surface of the tube (interior surface of flexible member 2 is preferably tacky so that it adheres to the valve body 1. ¶[0006]), thereby defining the fluidic channel between a remaining portion of the inner surface of the tube and the local constriction (as the pressure increases in inlet 3, a value is reached which overcomes any attractive force between member 2 and body 1 and/or the force exerted by the elasticity of the sleeve and lifts the member 2 away from the body 1 allowing gas or fluid to flow into the recess 7 and from there via bore 6 to outlet 4, Fig 2 ¶[0022]) so that flow will continue as long as the pressure of the fluid is sufficient to hold the member 2 away from the body 1. When the pressure falls to a value which is insufficient to hold the member 2 away from the body, the member will reseal against the body 1 thus closing off the flow between inlet 3 and outlet 4, Fig 2 (¶[0022]). 

    PNG
    media_image2.png
    284
    669
    media_image2.png
    Greyscale

Therefore, it would have been obvious to modify the device of Dos Santos so that the elastic member comprises a tube, and wherein the local constriction is disposed within the tube and coupled to at least a portion of an inner surface of the tube, thereby defining the fluidic channel between a remaining portion of the inner surface of the tube and the local constriction as taught by Hammond so that flow will continue as long as the pressure of the fluid is sufficient to hold the member 2 away from the body 1. When the pressure falls to a value which is insufficient to hold the member 2 away from the body, the member will reseal against the body 1 thus closing off the flow between inlet 3 and outlet 4, Fig 2 (as motivated by Hammond ¶[0022]).
Regarding Claim 21, Dos Santos is silent whether the local constriction comprises one or more indentations disposed at either or both ends of the local constriction, the one or more indentations configured to assist in disposing the local constriction within the tube.
Hammond teaches that the local constriction (see annotated image 2) comprises one or more indentations (recess 7, Fig 2) disposed at either or both ends of the local constriction, the one or more indentations configured to assist in disposing the local constriction within the tube (since the recess 7 lines up with the bore 6, and the recess forms an edge of the local constriction, the recess 7 assists with disposing the local constriction within the member 2, Fig 2), so the valve body 1 is properly disposed in the flexible member 2 to prevent any improper leakage of fluid (¶[0022]).
Therefore, it would have been obvious to modify the device of Dos Santos so that  the local constriction comprises one or more indentations disposed at either or both ends of the local constriction, the one or more indentations configured to assist in disposing the local constriction within the tube so the valve body 1 is properly disposed in the flexible member 2 to prevent any axial movement or improper leakage of fluid (as motivated by Hammond ¶[0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEE FLYNN whose telephone number is (571)272-8255. The examiner can normally be reached Monday-Friday 7:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY L FLYNN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/JESSICA ARBLE/Primary Examiner, Art Unit 3781